Title: From Thomas Jefferson to Bernard McMahon, 6 July 1808
From: Jefferson, Thomas
To: McMahon, Bernard


                  
                     Sir 
                     
                     Washington July 6. 08.
                  
                  I recieved duly your favor of June 28. with the gooseberries in good condition. they were certainly such as I had never seen before in any country, and will excite strenuous efforts in me to endeavor to raise such. for this purpose early in the next year I shall ask of you some cuttings of your bushes, and before that shall send a pretty copious list for a supply of the best kinds of garden seeds, and flowers. I shall be at home early in March for my permanent residence, and shall very much devote myself to my garden. I reserved very few of Govr. Lewis’s articles, and have growing only his salsafia, Mandane corn, and a pea remarkeable for it’s beautiful blossom & leaf. his forward bean is growing in my neighborhood. I have the tulips you sent me in great perfection, also the hyacinths, tuberoses, amaryllis, and the artichokes. I pray you to accept my thanks for the gooseberries and my respectful salutations.
                  
                     Th: Jefferson 
                     
                  
               